Citation Nr: 1109125	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment of unauthorized medical expenses incurred as a result of treatment provided at St. Joseph Mercy Health Center from February 2, 2008, to February 8, 2008.


REPRESENTATION

Appellant represented by:	Lisa A. Manziel, Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  He is the recipient of the Combat Infantryman Badge.  The appellant in this case is St. Joseph Mercy Health Center, the facility that provided the Veteran's care during the period in question.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in June 2008 by the Department of Veterans Affairs (VA) Medical Center (MC) in Jackson, Mississippi.  Jurisdiction of the Veteran's claims file is with the Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran was admitted to St. Joseph Mercy Health Center on February 1, 2008, and was discharged on February 8, 2008.  The appellant submitted a claim requesting payment for services rendered during such time period.  In June 2008, the VAMC approved payment for the period from February 1, 2008, to February 2, 2008.  Therefore, the remaining issue on appeal is whether the appellant is entitled payment of unauthorized medical expenses incurred as a result of treatment from February 2, 2008, to February 8, 2008.

The Board observes that the appellant submitted additional evidence in August 2009 after the issuance of the statement of the case in July 2009 without a waiver of agency of original jurisdiction consideration.  38 C.F.R. § 20.1304 (2010).  However, as the Board is granting the appellant's claim in full, there is no prejudice in the Board considering such newly received evidence. 


FINDINGS OF FACT

1.  Payment of the cost of the private medical care received from February 2, 2008, to February 8, 2008, was not authorized in advance by VA.

2.  The private medical care received from February 2, 2008, to February 8, 2008, was not for a service-connected disability, or a nonservice-connected disability associated with a service-connected disability, and the Veteran is not in receipt of a total disability rating or a participant in vocational rehabilitation.

3.  For the duration of the Veteran's hospitalization at St. Joseph Mercy Health Center, to include from February 2, 2008, to February 8, 2008, VA facilities were not feasibly available.  


CONCLUSION OF LAW

The criteria for establishing payment for unauthorized medical expenses incurred as a result of treatment provided at St. Joseph Mercy Health Center from February 2, 2008, to February 8, 2008, are met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the claim decided herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran presented to the St. Joseph Mercy Health Center on February 1, 2008, with complaints of chest pain.  It was also noted that he had melanotic stools.  At such time, the assessment was acute chest pain, myocardial infarction with positive enzymes, and gastrointestinal bleed.  The Veteran's treatment provider indicated that he did not think that the Veteran was stable for transport to VA.  It was noted that the facility contacted VA, but was informed that VA was on divert for the Intensive Care Unit (ICU).  The Veteran's treatment provider indicated that the Veteran would obviously need an ICU bed, but, again, he did not think he was stable enough to be transported anyway.  As such, the Veteran was admitted to the St. Joseph Mercy Health Center.  On February 2, 2008, he was evaluated by the catheterization laboratory.  The impression was acute myocardial infarction with total occlusion of the left anterior descending, opened to zero residual and 99 percent blockage of the left circumflex, opened to residual right coronary artery with 80 percent and very distal lesion, and gastrointestinal bleed with heme positive stool.  The Veteran underwent an esophagogastroduodenoscopy with biopsy on February 8, 2008, which revealed two healing duodenal ulcers, duodentitis, small hiatal hernia, asymptomatic non-obstructing Schatzki's ring, and status post acute myocardial infarction.

A February 4, 2008, note from Mercy Information Services reflects that a call was placed to the VA expeditor, B., who stated that VA was aware that the Veteran was at St. Joseph Mercy Health Center and VA was on divert status with no beds available at the present time.  Another note dated February 8, 2008, reflects that the VA expeditor was called and it was again indicated that VA was still on total diversion as there were no beds available.  

A February 8, 2008, discharge summary reflects diagnoses of acute myocardial infarction and gastrointestinal bleed with hemoccult positive stool.  It was noted that, after the Veteran was placed on a balloon pump, which was subsequently pulled on February 2, 2008, he remained stable as far as the cardiac conditions were concerned.  Thereafter, the Veteran was seen for his gastrointestinal bleed and underwent transfusion of 2 units.  It was noted that he was removed from the ICU on February 3, 2008.  

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment;

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

At the outset, the Board notes that the appellant has not alleged that VA contracted with such facility for the Veteran's medical treatment, and there is no indication that VA authorization was obtained prior to his admission, or within 72 hours thereafter, for the medical services provided to the Veteran.  Accordingly, the Board finds that prior authorization for the private medical treatment received from February 2, 2008, to February 8, 2008, was not obtained.  Thus, the issue on appeal must be decided in light of the requirements for payment for medical expenses incurred without prior authorization from VA. 

The Board initially finds that the appellant does not qualify for payment for medical expenses under the provisions provided by 38 U.S.C.A. § 1728.  Under such provisions, the law requires that the care be rendered for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating a service-connected disability, any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training.  In the instant case, the Veteran is service-connected for a gunshot wound of the right forearm, which is evaluated as 30 percent disabling; however, he did not seek treatment for such disability at St. Joseph Mercy Health Center in February 2008.  Additionally, there is no indication that the Veteran was treated for a disability associated with such service-connected disability.  He is also not in receipt of a total disability rating or a participant in vocational rehabilitation.  Therefore, the Board finds that the provisions of 38 U.S.C.A. § 1728 are not applicable in the instant case.

However, the Board finds that the appellant is entitled to payment of medical expenses under the provisions of 38 U.S.C.A. § 1725.  Specifically, St. Joseph Mercy Health Center is a facility that provides emergency services and, when the Veteran sought treatment at such facility on February 1, 2008, it was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, when the Veteran presented to St. Joseph Mercy Health Center, he complained of chest pains, which was ultimately diagnosed as an acute myocardial infarction.  Additionally, the record reflects that is enrolled in the VA healthcare system and seeks treatment through such facilities, most recently in August 2009 for liver cancer.  The Veteran is also liable to St. Joseph Mercy Health Center for the treatment provided, is not covered by any other insurance, was not treated as a result of an accident or work-related injury, and is not eligible under 38 U.S.C.A. 
§ 1728.  The Board further finds that a VA or other Federal facility or provider was not feasibly available for the duration of the Veteran's hospitalization at St. Joseph Mercy Health Center, to include from February 2, 2008, to February 8, 2008.  

In this regard, the Board notes that the VAMC initially denied the appellant's claim on the basis that, after February 2, 2008, the Veteran was stabilized and able to be transported to a VA facility.  Additionally, in a May 2009 reconsideration decision, the reviewing physician indicated that, while the record indicates that VA ICU was on divert status at the time of admission, the Veteran was stable and could have been transferred on February 3, 2008, without the need for ICU.  However, notes from Mercy Information Services reflect that a call was placed to the VA expeditor, B., on February 4, 2008, who stated that VA was aware that the Veteran was at St. Joseph Mercy Health Center and VA was on divert status with no beds available at the present time and, on February 8, 2008, the VA expeditor was called and it was again indicated that VA was still on total diversion as there were no beds available.  

Therefore, the Board finds that, throughout the duration of the Veteran's hospitalization at the St. Joseph Mercy Health Center, to include from February 1, 2008, to February 8, 2008, VA facilities were not feasibly available.  As such, payment of the Veteran's medical expenses under 38 U.S.C.A. § 1725 is warranted and the appeal is granted.


ORDER

Payment of unauthorized medical expenses incurred as a result of treatment provided at St. Joseph Mercy Health Center from February 2, 2008, to February 8, 2008, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


